Citation Nr: 0633637	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an initial disability rating in excess of 
40 percent for status post compression fracture of the 
thoracic spine at T8-T9.

3.  Entitlement to a higher combined disability rating.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from April 1975 to 
April 1978 and from December 1982 to May 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for low back 
disability, and granted service connection for  status post 
compression fracture of the thoracic spine at T8-T9, 
assigning a noncompensable disability rating from June 1, 
2001  In April 2003, the RO increased the rating for status 
post compression fracture of the thoracic spine at T8-T9 to 
10 percent, effective from June 1, 2001.  In a February 2006 
rating action, the RO increase the rating for the veteran's 
thoracic spine disability was increased to 40 percent, 
effective from June 1, 2001.  Jurisdiction over the matter 
was transferred to the Houston, Texas, RO during the pendency 
of the appeal.

The issue of entitlement to a higher combined disability 
rating is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disability of the low back (lumbar spine) is not 
currently shown.

2.  There is no evidence that the veteran's thoracic spine 
disability has resulted in unfavorable ankylosis of the 
entire thoracolumbar spine or intervertebral disc syndrome.




CONCLUSIONS OF LAW

1.  Low back disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  The criteria for an initial disability rating in excess 
of 40 percent for status post compression fracture of the 
thoracic spine at T8-T9 have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5291 
(2002), Diagnostic Code 5235 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in July 2002.  The 
RO's notice letters informed the veteran that he could 
provide evidence to support his claims or location of such 
evidence and requested that he provide any evidence in his 
possession.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim for service connection for low back 
disability and no disability rating or effective date will be 
assigned, there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With respect to the veteran's claim for an increased rating 
for his thoracic spine disability, the RO notified the 
veteran of the information and evidence necessary to 
substantiate the original service connection.  The RO 
subsequently granted service connection for status post 
compression fracture of the thoracic spine at T8-T9 in a July 
2002 rating decision, assigning a noncompensable evaluation.  
The veteran filed a notice of disagreement, asserting that he 
is entitled to an increased rating.  While the veteran was 
never provided a VCAA letter outlining the criteria for 
substantiating an increased rating claim, including the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Id.  Further, as the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  Moreover, the veteran was provided notice of 
the regulations for evaluating his thoracic spine disability 
in the April 2003 statement of the case and February 2006 
supplemental statement of the case and has not otherwise 
argued failure of notice.  As such, any defect with respect 
to the content of the notice requirement was non-prejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  The veteran has 
not identified any post-service medical care providers.  The 
veteran was afforded VA examinations in September 2001 and 
February 2005.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Service Connection

Service connection is warranted when the evidence shows that 
a current disability resulted from an injury or disease 
incurred or aggravated in active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§  3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
See also Hickson v. West, 13 Vet. App. 247 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

Here, the veteran has failed to submit any competent medical 
evidence demonstrating a current diagnosis of low back 
disability.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  A review of the service medical records clearly 
and unquestionably that the veteran sustained a compression 
fracture to the T8 and T9 vertebra in 1991 when he was forced 
to eject from his aircraft.  There is also in-service 
evidence showing that he complained of middle and low back 
pain in the years following the injury.  However, the mere 
fact that the veteran experienced low back pain in service, 
and that he states he currently suffers from low back pain is 
insufficient to establish a claim of service connection.  
Indeed, the reports of September 2001 and February 2005 VA 
examinations both failed to identify a chronic disability of 
the low back (lumbar spine).  The veteran has not submitted 
any evidence to the contrary.

The Board again does not question the fact that the veteran 
currently suffers from severe disability of the thoracic 
spine as a result of his in-service injury.  The veteran is 
service connected for status post compression fracture of the 
thoracic spine at T8-T9 and receiving compensation for the 
same.  However, as indicated above, the veteran has not 
proffered any competent medical evidence showing a current 
disability of the low back (lumbar spine).  In fact, the 
veteran's December 2000 service discharge examination makes 
no reference to low back disability and subsequent VA 
examinations showed no findings or diagnoses of a lumbar 
spine disability.  Service medical records also tend to show 
that the veteran's complaints of post-injury back pain were 
for the most part confined to the mid-back (thoracic spine).  
Moreover, to the extent that the service medical records 
document complaints of low back pain, the Board notes that 
pain alone does not in and of itself constitute a disability 
for which service connection may be granted when there is no 
sufficient factual showing that the pain derives from an 
in-service injury or disease.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

Finally, although the veteran has expressed his own opinion 
that he currently suffers from a low back disability related 
to his in-service thoracic spine injury, the Court has held 
that laypersons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for low back disability and that, 
therefore, the provisions of § 5107(b) are not applicable.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claim for an increased evaluation for the veteran's 
thoracic spine disability originated from the RO decision 
that granted service connection for that disability.  The 
claim therefore stems from the initial rating assigned to 
that disability.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5285 provided for the residuals of fracture 
of vertebra.  Under this diagnostic code a 100 percent rating 
was assigned with cord involvement, when the veteran is 
bedridden or requires long leg braces.  A 60 percent rating 
was without cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In other cases, the disability was 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5291, which pertained to limitation of motion 
of the thoracic spine, a 10 percent evaluation is warranted 
for severe or moderate limitation motion.  A slight 
limitation of motion warrants a noncompensable evaluation.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243.  A 
100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease or for 
unfavorable ankylosis of the entire spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Note (2) states that for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Note 5 provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

By a July 2002 rating decision, the RO granted service 
connection for status post compression fracture of the 
thoracic spine at T8-T9, and assigned a noncompensable 
disability evaluation under Diagnostic Code 5291.  In April 
2003, the RO increased the rating for status post compression 
fracture of the thoracic spine at T8-T9 to 10 percent.  
Subsequently, by a February 2006 rating action, the 
disability rating for the veteran's thoracic spine disability 
was increased to 40 percent under Diagnostic Code 5235, 
effective from June 1, 2001.  

The veteran is receiving the maximum schedular rating for 
loss of range of motion of the thoracolumbar spine under the 
"new" rating criteria.  His current 40 percent rating is 
also well in excess of the maximum schedular rating for loss 
of motion of the thoracic spine under the "old" rating 
criteria, which includes consideration of Diagnostic Code 
5285 and the provisions concerning demonstrable deformity of 
the vertebral body.  As the veteran complained of pain on 
motion and weakness of the thoracic spine at his February 
2005 VA examination, the Board has considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, as the veteran is 
receiving the maximum schedular rating for limitation of 
motion of the thoracolumbar spine, there is no basis for a 
rating greater than 40 percent based on limitation of motion 
due to any functional loss.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  

Consideration has been given as to whether a higher rating 
could be assigned elsewhere in applicable rating criteria.  
Both the "old" Diagnostic Code 5286 and the "new" general 
rating formula for diseases and injuries of the spine provide 
that a 100 percent disability evaluation may be assigned for 
unfavorable ankylosis of the entire spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  

Here, the evidence of record clearly shows that the veteran 
retains some, albeit minimal, active motion of the 
thoracolumbar spine.  Such was shown at his February 2005 VA 
examination.  In other words, there is no evidence that the 
veteran experiences ankylosis of the entire spine.  The 
veteran does not contend otherwise.  Consideration has again 
been given to the application of 38 C.F.R. §§ 4.40 and 4.45 
as interpreted in DeLuca v. Brown (functional loss due to 
pain upon motion).  However, as ankylosis involves the 
absence of motion of the affected joint, such an application 
would be inappropriate.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  However, 
there is no evidence to support a diagnosis of intervertebral 
disc syndrome.  The February 2005 examination specifically 
indicated that the veteran had a normal neurological 
examination.  There is no evidence to rebut these findings.  
A disability evaluation under the criteria for intervertebral 
disc syndrome would therefore be inappropriate

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case fails to 
support the assignment of a disability rating in excess of 40 
percent for the veteran's service-connected status post 
compression fracture of the thoracic spine at T8-T9.  See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to an initial disability rating in excess of 40 
percent for status post compression fracture of the thoracic 
spine at T8-T9 is denied.


REMAND

In February 2006, the RO increased the veteran's combined 
disability rating from 70 percent to 80 percent, effective 
from June 1, 2001. The veteran submitted a statement in May 
2006 wherein he expressed disagreement with the combined 
disability rating.  He asserted that the individual 
disability ratings for each of his service connected 
disabilities added to over 100 percent.  He accused VA of 
using "fuzzy math" by only awarding his an 80 percent 
combined rating.  The Board construes this statement as a 
notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran a statement 
of the case which contains all pertinent 
laws and regulations as to the issue of 
entitlement to a higher combined 
disability rating.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal, then the 
RO should return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


